y




                                    MANDATE

                                Court of Appeals
                            First District of Texas
                                 NO. 01-13-00335-CV

                         EMERLEAN WILLIAMS, Appellant

                                           V.
                 RIVERSIDE GENERAL HOSPITAL, INC., Appellee

    Appeal from the 11th District Court of Harris County. (Tr. Ct. No. 2012-32441).


TO THE 11TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 28th day of August 2014, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
                     This case is an appeal from the final judgment signed by
             the trial court on April 1, 2013. After submitting the case on
             the appellate record and the arguments properly raised by the
             parties, the Court holds that there was reversible error in the
             trial court’s judgment. Accordingly, the Court reverses the
             trial court’s judgment and remands the case to the trial court
             for further proceedings.

                   The Court orders that the appellee, Riverside General
             Hospital, Inc., pay all appellate costs.
                     The Court orders that this decision be certified below
              for observance.

              Judgment rendered August 28, 2014.

              Panel consists of Justices Jennings, Higley, and Sharp.
              Opinion delivered by Justice Sharp.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




May 15, 2015
Date                                                    CHRISTOPHER A. PRINE
                                                        CLERK OF THE COURT